Citation Nr: 0023315	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-10 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a retained foreign body 
of the left neck.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



REMAND

The veteran had active service from December 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).

In his substantive appeal, the veteran wrote that he was not 
treated in service for the injury to his neck which resulted 
in the retained foreign body but that the injury did occur in 
the field in Vietnam in 1969.  In a May 1999 statement, the 
representative wrote that "while the veteran was hammering on 
the vehicle a shard of aluminum was separated from the 
vehicle and entered the left side of the veteran's neck."

In March 1998, the representative notified the RO that the 
veteran had informed them that he had received treatment at a 
private hospital on occasions from 1977 through 1979.  In 
providing an authorization for consent to release of private 
medical records, the veteran noted thereon that he had been 
X-rayed at a private hospital and that a metallic fragment 
had been identified in his neck.  The RO attempted to obtain 
copies of these records from a private hospital but there was 
no response.  The RO notified the veteran of the private 
hospital's failure to respond and that it would be his 
responsibility to obtain such private records for the RO's 
consideration.  

In January 1999, the veteran submitted copies of VA 
outpatient treatment records from the Houston VA Medical 
Center which reveal that in November 1984 he was seen for 
complaints of a shrapnel wound to the left neck which was 
causing him pain and stiffness of the neck.  X-ray study of 
the cervical spine was interpreted as showing a small 
metallic foreign body about 8 millimeters in diameter 
observed in the soft tissue in the base of the neck on the 
left side.  The cervical spine was otherwise unremarkable.  
Examination revealed no tenderness over the posterior neck 
and no tenderness over the foreign body.  These records also 
indicate that the veteran informed VA personnel that this 
injury had occurred in 1969.  The veteran was scheduled for 
an ENT consultation for February 1985 to evaluate the small 
metallic foreign body in his left neck. 

However, no VA medical records are on file other than the 
November 1984 records submitted by the veteran.  The 
available VA medical records clearly indicate that additional 
pertinent records may be available.  Pursuant to Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA medical records which 
are in existence are constructively of record and the failure 
of the RO or the Board to consider any such pertinent records 
might constitute clear and unmistakable error, even though 
such evidence was not actually in the record assembled for 
appellate review.  See also VAOPGCPREC 12-95.  In 
circumstances such as these, the Board will not speculate as 
to the probative value, if any, of VA medical records not on 
file.  Consequently, the Board concludes that a remand is 
necessary to obtain these records.

The Board notes that, as a general rule, it must first make a 
determination that a claim is well grounded before it can 
remand for additional development.  In Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 940 
(1998), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well-grounded (i.e., plausible) claims.  
Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, 13 Vet. App. 205 (1999) (per 
curiam).  However, the Court has recognized that the law does 
require certain types of limited development prior to a 
finding of well groundedness.  These exceptions include when, 
as here, the evidence indicates the existence of pertinent VA 
medical records that are not on file.  Therefore, the Board 
will defer making a determination regarding whether the 
veteran's claim is well grounded until after the VA medical 
records have been obtained.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should request the veteran to 
provide detailed information concerning 
the injury to his neck which he claims he 
sustained during military service.  He 
should also be requested to identify all 
medical professionals from whom he sought 
treatment for residuals of this injury 
and he should again be reminded that he 
should obtain treatment records from the 
private hospital where X-rays were taken 
in the late 1970's which reportedly 
showed a metallic fragment in his neck.

2.  The RO should request copies of 
complete medical records concerning the 
veteran from the Houston VA Medical 
Center, to specifically include records 
of any ENT consultation performed in 
February 1985.

3.  The RO should obtain military 
personnel records concerning the veteran.

4.  After completing the above to the 
extent possible, and completing any 
additional development deemed necessary, 
the RO should readjudicate the issue on 
appeal in light of any additional 
evidence added to the record.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

